         Case 2:18-cv-04242-CMR Document 54 Filed 03/29/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONALD WATKINS, Jr.
                        Plaintiff,
                v.                                        CIVIL ACTION NO. 18-4242

 THE PHILADELPHIA LAND BANK
                        Defendant.

                                              ORDER

       AND NOW, this 29th day of March 2021, upon consideration of Defendant the

Philadelphia Land Bank’s Motion for Summary Judgment [Doc. No. 45] and responses and

replies thereto, and for the reasons explained in the accompanying Memorandum Opinion, it is

hereby ORDERED that Defendant’s Motion for Summary Judgment is DENIED.

       It is further ORDERED that on or before April 12, 2021, the parties, through counsel,

shall jointly report to the Court in writing as to whether they wish to continue their settlement

conference with Judge Wells, attempt mediation under Local Civil Rule 53.3, or pursue some

other form of alternative dispute resolution. If so, they shall indicate by what date they will be

prepared to commence such proceedings.

       If the parties do not wish to engage in alternative dispute resolution, they shall provide

the Court with a joint proposed schedule for trial. In the alternative, the parties may wish to

consider whether to consent to proceed to trial before a United States Magistrate Judge, in which

case counsel should complete and submit the attached form to the Clerk of Court.

       It is so ORDERED.

                                                          BY THE COURT:

                                                          /s/ Cynthia M. Rufe
                                                          _____________________
                                                          CYNTHIA M. RUFE, J.
                    Case 2:18-cv-04242-CMR Document 54 Filed 03/29/21 Page 2 of 3



                                           UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


____________________________________________                                 )
                            Plaintiff                                        )
                                                                             )
                      v.                                                     )         Civil Action No.
___________________________________________                                  )
                            Defendant                                        )




                  CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE




         The following parties consent (subject to approval by the assigned Article III judicial officer) to have a United
States magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

Parties’ Printed Names:                                   Signatures of Parties or Attorneys:                           Dates:

__________________________________                        ___________________________________                           ___________________
__________________________________                        ___________________________________                           ___________________
__________________________________                        ___________________________________                           ___________________
__________________________________                        ___________________________________                           ___________________




                                                              Reference Order

         IT IS ORDERED: This case is referred to a United States magistrate judge ___________________________
to conduct all proceedings and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R.
Civ. P. 73.



                                                                         _________________________________________________
                                                                                                 D istrict Judge’s signature




Date: _______________                                                   _____________________________________________
                                                                                                  (Printed N ame and Title)




   Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States magistrate judge.
                                                       Do not return this form to a judge.
(05/2013)




        Print                       Save As...                                                                                     Reset
         Case 2:18-cv-04242-CMR Document 54 Filed 03/29/21 Page 3 of 3




                                         Attachment A

                          LOCAL RULE OF CIVIL PROCEDURE 53.3:
                           ALTERNATIVE DISPUTE RESOLUTION

   1. Litigants in all civil actions, exempting only social security appeals, pro se prisoner civil
      rights actions, and petitions for habeas corpus, shall be required to consider the use of an
      alternative dispute resolution process (the “ADR process”) at an appropriate stage in the
      litigation.
   2. ADR processes may include mediation and settlement conferences and such other ADR
      processes as the judge to whom the case is assigned (the “assigned judge”) may
      designate.
   3. All ADR processes subject to this Rule shall be confidential, and disclosure by any
      person of confidential dispute resolution communications is prohibited unless
      confidentiality has been waived by all participants in the ADR process, or disclosure is
      ordered by the assigned judge for good cause shown.
   4. Nothing in the Rule shall be construed to limit the assigned judge from (a) conducting
      settlement conferences or referring a matter to a magistrate judge for a settlement
      conference, or (b) ordering the litigants to participate in an ADR process, or (c)
      approving or disapproving of an ADR process selected by the litigants.
   5. The Alternative Dispute Resolution (“ADR”) Committee of the court shall administer,
      oversee, and evaluate the court’s ADR program in accordance with the Alternative
      Dispute Resolution Act of 1998. The Clerk of Court, or such other person as may be
      designated from time to time by the Chief Judge, shall serve as the ADR coordinator.
      Under the direction of the ADR committee, the coordinator shall administer a program
      for recruitment, screening and training of attorneys to serve as neutrals.
   6. The Rule is intended to be flexible so as to permit the court to adopt, from time to time,
      guidelines and policies for the administration of the ADR program. The procedures
      promulgated by the court for the implementation of the ADR program shall be
      maintained on file in the office of the Clerk.
   7. Nothing in the Rule shall be construed to amend or modify the provisions of Local Civil
      Rule 53.2 (compulsory and voluntary arbitration with right of trial de novo). Local Civil
      Rule 53.2.1 (compulsory mediation) is repealed by separate order.

Explanatory Note

        The Rule is intended to implement the provisions of the Alternative Dispute Resolution
Act of 1998 and to demonstrate the long-standing commitment of the court and its bar to non-
binding alternative dispute resolution, without, however, limiting the authority and discretion of
the assigned judge. Certain civil actions are exempted from the Rule as cases not appropriate for
ADR process pursuant to the Alternative Dispute Resolution Act of 1998.

                                                             Effective July 1, 2003
